NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted April 14, 2010
                                    Decided April 16, 2010

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                            RICHARD A. POSNER, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge

No. 09‐3906

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Southern District of Indiana,
                                                    Indianapolis Division
       v.
                                                    No. 2:08CR00014‐004
DAVID LINDSAY,
     Defendant‐Appellant.                           William T. Lawrence,
                                                    Judge.



                                         O R D E R

       David Lindsay pleaded guilty to conspiring to distribute in excess of 500 grams of
methamphetamine and possessing with intent to distribute at least 5 grams of
methamphetamine, see 21 U.S.C. §§ 841(a)(1), 846, and was sentenced to 204 months’
imprisonment.  In the plea agreement he waived his right to appeal his conviction and
sentence.  He filed a notice of appeal, but his appointed counsel now seeks to withdraw
under Anders v. California, 386 U.S. 738 (1967), because he cannot identify any nonfrivolous
No. 09‐3906                                                                                Page 2

argument to pursue.  Lindsay did not accept our invitation to respond to his lawyer’s
submissions, see CIR. R. 51(b), so we limit our review to the potential issues identified in
counsel’s facially adequate brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir.
2002).

       Lindsay does not seek to have his guilty plea set aside, so counsel rightly omits a
discussion of the plea’s voluntariness or the plea colloquy.  See United States v. Knox, 287
F.3d 667, 671 (7th Cir. 2002).

        Counsel considers whether Lindsay could challenge the reasonableness of his
agreed‐upon sentence, but properly concludes that such a challenge would be foreclosed by
the appeal waiver.  Because the guilty plea stands, so does the waiver.  See Nunez v. United
States, 546 F.3d 450, 453 (7th Cir. 2008).

        Finally, counsel correctly points out that any challenge to the effectiveness of his
representation in the district court should be explored in a collateral proceeding so that a
more complete record can be developed.  See Massaro v. United States, 538 U.S. 500, 504‐05
(2003); United States v. Harris, 394 F.3d 543, 557‐58 (7th Cir. 2005).

      For the foregoing reasons, we GRANT counsel’s motion to withdraw and DISMISS
Lindsay’s appeal.